l0*H-i&Y


COA#      08-13-00308-CR                       OFFENSE:        22.02

          Alfred Charles Green v. The
STYLE: state of Texas                          COUNTY:         Collin

                     AFFIRM


COA DISPOSITION:     5/13/15                   TRIAL COURT:    366th District Court


DATE:                          Publish: NO     TC CASE #:      366-82982-2011




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Alfred Charles Green v. The
STYLE:   State of Texas                             CCA#:        lO^fnf -IS
        APJ>ELLAHT*S               Petitio n        CCA Disposition:

FOR DISCRETIONARY REVIEW Ihi CCA IS                 DATE:

                                                    JUDGE:

DATE:     ///off^O/S                                SIGNED:                     PC:

JUDGE:     Z^c^/lW^                                 PUBLISH:                    DNP:




                                                                                 MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: